/ Fl LE
       IN CLERKS OFFICE
                                                               This opinion.
                                                               at z';.       was
                                                                              filed for record
                                                                     oa (h·n on ..:ru.t j i I "261 ~)
                                                                                                 I


aJPREME COURT, JJT~ C1F WASIImotl
              IJUL   ll 2013
                                                                 '· c$nt0{ ~~~
121+...w-?                                                       ~r Ronald R. Carpenter
                                                                         ~upreme   Court Clerk


              IN THE SUPREME COURT OF THE STATE OF WASHINGTON


  SKAGIT COUNTY PUBLIC        )
  HOSPITAL DISTRICT NO. 304,  )                  No. 86796-8
  dba United General Hospital,)
                              )
                  Respondent, )
                              )
        v.                    )
                              )                  EnBanc
  SKAGIT COUNTY PUBLIC        )
  HOSPITAL DISTRICT NO. 1 and )
  THE BOARD OF COMMISSIONERS )
  THEREOF, db a Skagit Valley )
  Hospital,                   )
                              )                  Filed       'rJUL ll 2013
                   Appellant. )
   ________________________ )
           GONZALEZ, J.-This case concerns the authority of a rural public hospital

   district (PHD) to provide health care services outside its own boundaries and

   within those of another rural PHD. Skagit Valley Hospital acquired a medical

   group that operated multiple clinics, including one located within United General

   Hospital's territory. United General challenged Skagit Valley in Snohomish

   County Superior Court, which granted a writ of prohibition ordering Skagit Valley

   to stop providing health care services within United General's boundaries.

            The trial court properly granted a writ of prohibition. A rural PHD may not

   invade the territory of another rural PHD without that PHD's permission. Further,
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


the trial court did not abuse its discretion by finding there was no plain, speedy,

and adequate remedy in legal procedure.

                          I.     FACTS AND PROCEDURAL HISTORY


       This is an action between two rural PHDs, which are municipal corporations

organized under chapter 70.44 RCW. Skagit County PHD No. 1, doing business as

Skagit Valley Hospital, encompasses the majority of the city ofMount Vernon and

areas southwest of the city of Burlington. Skagit County PHD No. 304, doing

business as United General Hospital, includes the cities of Sedro-Woolley,

Burlington, and other areas and towns. Both entities are rural PHDs because their

respective territories do not contain a city with a population greater than 50,000.

RCW 70.44.460.

       This dispute arose when Skagit Valley acquired Skagit Valley Medical

Center's (SVMC) medical practice. SVMC operated a number of offices,

including a practice in Unit 2 of the Pavilion, a commercial office building located
                                                                  .
within United General's boundaries. Skagit Valley notified United General of its

intent to purchase SVMC and assured it that referrals from Unit 2 would not be

affected by the change in ownership. SVMC also offered United General the

option to purchase Unit 2. United General did not purchase Unit 2, but instead

formally opposed the merger through a board resolution, asserting that Skagit

Valley needed United General's approval to operate within its boundaries.


                                               2
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


Nevertheless, Skagit Valley purchased SVMC's assets and began operating its

former facilities, including Unit 2 of the Pavilion.

       United General filed a complaint against Skagit Valley in Snohomish

County Superior Court, seeking declaratory judgment, a writ of prohibition, and

injunctive relief. United General also filed a motion for an order to show cause

why the trial court should not immediately issue a writ of prohibition, stopping

Skagit Valley from providing medical services within its boundaries. Visiting

Judge Ronald Castleberry issued the writ of prohibition and stayed the effective

date of the writ, pending the decision and mandate of an appellate court. Skagit

Valley appealed directly to this court.

                                        II.    ISSUES

1.     May a rural PHD provide medical services within the boundaries of another

       rural PHD without that district's permission?

2.     Did the trial court abuse its discretion by finding that no plain, speedy, and

       adequate remedy was available in the course of legal procedure?

                                      III.    ANALYSIS

       This case asks us to decide whether the trial court appropriately issued a writ

of prohibition ordering Skagit Valley to refrain from operating a health care

facility within United General's boundaries. A writ of prohibition "arrests the

proceedings of any tribunal, corporation, board or person, when such proceedings


                                               3
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


are without or in excess of the jurisdiction of such tribunal, corporation, board or

person." RCW 7.16.290. A writ of prohibition is a drastic measure, which is to be

issued only when two conditions are met: "(1) [a]bsence or excess of jurisdiction,

and (2) absence of a plain, speedy, and adequate remedy in the course of legal

procedure. The absence of either one precludes the issuance of the writ." Kreidler

v. Eikenberry, 111 Wash. 2d 828, 838, 766 P.2d 438 (1989) (quoting State ex rel.

Ernst v. Superior Court, 198 Wash. 133, 137, 87 P.2d 294 (1939)). Although the

common law writ of prohibition restrains the unauthorized exercise of only judicial

or quasi-judicial power, the statutory writ of prohibition applies to executive,

administrative, and legislative acts as well. Winsor v. Bridges, 24 Wash. 540, 542-

543, 64 P. 780 (1901).

       Skagit Valley discusses both prongs required to obtain a writ of prohibition,

arguing that the trial court erred because (1) Skagit Valley did not act in excess of

its jurisdiction by taking over SVMC's practice in Unit 2 and (2) an adequate

remedy in the course of legal procedure was potentially available to United

General.

I. May a rural PHD provide medical services within the boundaries of another

rural PHD without that district's permission?

       Turning to the first prong required to obtain a writ of prohibition, we

consider Skagit Valley's argument that it did not act in excess of its jurisdiction


                                               4
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. I, No. 86796-8


because PHDs may freely compete against all health care providers, even in other

districts. Skagit Valley refers to its statutory authority "to provide hospital and

other health care services for residents of said district by facilities located outside

the boundaries of said district, by contract or in any other manner said

commissioners may deem expedient or necessary under the existing conditions ...

." RCW 70.44.060(3). The meaning ofthis statute is a question of law, which we

review de novo, considering the statutory scheme as a whole. Dep 't ofEcology v.

Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4 (2002).

       The trial court determined that a PHD cannot provide services in another

PHD's territory without that PHD's permission, relying on A/derwood Water

Districtv. Pope & Talbott, 62 Wn.2d 319,382 P.2d 639 (1963), and a 1988

attorney general opinion (1988 Op. Att'y Gen. No. 15). In A/derwood, we

considered the analogous issue of whether a municipal water district could furnish

water outside its own boundaries and within those of another water district. 62

Wn.2d at 320. A statute stated that "'a water district may provide water services to

property owners outside the limits of the water district,'" id. (quoting former RCW

57.08.045 (1959)), but we refused to mechanically conclude from this provision

that a water district could supply water within the boundaries of other water

districts. We relied on "a general rule that there cannot be two municipal

corporations exercising the same functions in the same territory at the same time."


                                               5
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


ld. at 321; see also 2 EUGENE MCQUILLIN, THE LAW OF MUNICIPAL CORPORATIONS

§ 7:8 (3d rev. ed. 2006). We noted that case law had eroded the rule but that "it

continues to serve as a touchstone in the sense that it expresses a public policy

against duplication of public functions, and that such duplication is normally not

permissible unless it is provided for in some manner by statute." 62 Wn.2d at 321.

The general rule serves to "alert courts ... to the necessity of closely examining in

toto statutory provisions conferring authority upon the potentially competing

municipal corporations." Id.

       Construing the relevant statutory framework as a whole, we concluded that

the legislature intended to allow water districts to supply water to individuals

outside of their districts only if those individuals were not within the boundaries of

another water district. !d. at 323. In particular, we relied on a statute prohibiting

the territory of water districts from overlapping, a statute requiring water district

commissioners to prepare a comprehensive plan sufficient to fulfill the foreseeable

needs of their districts, and on various statutes establishing the financial

dependence of water districts on the sale ofwater. !d. at 322. Because these

purposes would be impeded if one water district were allowed to supply water

within the boundaries of another, and because a substantial portion of state land

was not within any water district, we concluded that a statute "permitting water

districts to supply water to individuals outside of their districts was meant to


                                               6
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


extend water services only to those individuals who were not within the boundaries

of any other water district." !d. at 323 (citations omitted).

       In 1988 Op. Att'y Gen. No. 15, the attorney general concluded that the

A/derwood rule extended to PHDs organized under chapter 70.44 RCW. The

parties dispute the weight we grant to opinions of the attorney general. Opinions

of the attorney general are entitled to considerable weight, but they are not binding

on this court and we give them less deference when they involve issues of statutory

construction. Wash. Fed'n of State Employees v. Office ofFin. Mgmt., 121 Wash. 2d
152, 164-65, 849 P.2d 1201 (1993); ATU Legislative Council of Wash. State v.
                                                      1
State, 145 Wash. 2d 544, 554, 40 P.3d 656 (2002).

       The question before the attorney general was whether a PHD could construct

and operate a drug and alcohol treatment center outside its boundaries. The

attorney general concluded that a PHD could open the treatment center outside its

district, but not inside the boundaries of another PHD. Comparing the hospital



1
  United General refers to our conclusion that an attorney general opinion may possess
greater weight where it provides notice to the legislature of an agency's interpretation
of a statute and the legislature acquiesces to that interpretation by failing to amend the
statute. Br. ofResp't at 6-7 (discussing Bowles v. Wash. Dep 't ofRet. Sys., 121
Wash. 2d 52, 63-64, 847 P.2d 440 (1993)). This rule is based on the premise that the
court gives great weight to the statutory interpretation of an agency or officer charged
with enforcing a law. Morin v. Johnson, 49 Wash. 2d 275, 279, 300 P.2d 569 (1956);
see Bowles, 121 Wn.2d at 63-64. United General has not indicated why this reasoning
would extend to attorney general opinions such as 1988 Att'y Gen. Op. No. 15, which
does not include the statutory interpretation of an agency or department charged with
the statute's enforcement.
                                               7
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


district's plan to the water district's actions in A/derwood, the attorney general

found that allowing a PHD to invade another PHD's territory would (1) be

inconsistent with the statutory emphasis on district planning, which requires

regular assessment of expenses and development needs within each district; (2)

compromise the invaded PHD's ability to generate revenue for funding; and (3)

endanger policy concerns that support locally provided health care services.

       Skagit Valley argues that its express statutory authority to provide health

care services outside its district "by contract or in any other manner said

commissioners may deem expedient or necessary under the existing conditions,"

RCW 70.44.060(3), empowers it to operate within the boundaries of another PHD.

For the reasons set forth in A/derwood, we disagree.

       As in A/derwood, the general rule that there cannot be two municipal

corporations performing the same functions at the same time in the same territory

leads us to closely examine the statutes conferring authority on the PHDs. See 62

Wn.2d at 321; see also Campbell & Gwinn, LLC, 146 Wn.2d at 11-12. We find

RCW 70.44.060(3) is ambiguous because it may be construed to allow a PHD to

provide services anywhere outside its geographic district or it may permit a PHD

only to provide services outside its own territory but not within the territory of

another PHD. Where a statute is ambiguous, the court construes it in a manner that




                                               8
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


fulfills legislative purpose and intent. In reMarriage ofKovacs, 121 Wash. 2d 795,

804, 854 P.2d 629 (1993).

       Based on statutes governing PHDs and a statement of legislative intent, we

find it unlikely that the legislature meant to allow one rural PHD to raid the

territory of another. First, revenue from health care services partly funds PHDs, so

allowing other districts to compete in one PHD's territory would undermine that

district's financial stability. See RCW 70.44.060(5). Second, rural PHDs are

expressly permitted to "enter into cooperative agreements and contracts with other

rural public hospital districts in order to provide for the health care needs of the

people served by the hospital districts," which implies that the legislature

encourages rural PHDs to cooperate rather than compete in each other's territory

without permission. RCW 70.44.450. Third, a statement of intent that follows the

cooperative agreement section indicates that the legislature did not grant rural

PHDs flexibility in making business decisions similar to that enjoyed by private

entities:

       The legislature finds that maintaining the viability of health care
       service delivery in rural areas of Washington is a primary goal of state
       health policy. The legislature also finds that most hospitals located in
       rural Washington are operated by public hospital districts authorized
       under chapter 70.44 RCW and declares that it is not cost-effective,
       practical, or desirable to provide quality health and hospital care
       services in rural areas on a competitive basis because of limited
       patient volume and geographic isolation. It is the intent of this act to
       foster the development of cooperative and collaborative arrangements
       among rural public hospital districts by specifically authorizing

                                               9
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. I, No. 86796-8


          cooperative agreements and contracts for these entities under the
          interlocal cooperation act.

LAWS OF 1992, ch. 161, § 1 (emphasis added). 2 Considered together with related

provisions and the legislature's statement of intent, it seems that RCW 70.44.060

does not allow a rural PHD to operate in another rural PHD's territory without
      .    .   3
perm1sswn.

          The dissent argues our conclusion that a rural PHD may not operate within

the territory of another rural PHD without permission is contrary to "legislative

intent because it has the potential to diminish rather than enhance rural patients'

access to health care services." Dissent at 10. We do not evaluate the wisdom

behind the legislature's decision to limit rural PHDs' ability to compete. The

legislature expressly stated its intent to displace competition in the provision of

rural health care and connected the finances of rural and nonrural PHDs with

revenue from health care services. These steps are inconsistent with the intent to

allow a rural PHD to offer services in another rural PHD's territory without that

2
  This legislative finding was passed in response to concerns that PHDs would be
susceptible to antitrust challenges if they entered into interlocal agreements. FINAL B.
REP. on Substitute H.B. 2495, 52d Leg., Reg. Sess. (Wash. 1992). Nevertheless, the
finding indicates that the legislature did not intend to allow competition among rural
health care providers.
3
  Skagit Valley cites another legislative finding that recognizes the benefit of
competition among health care providers as long as certain attributes of a fair health
care market are present. Br. of Appellant at 1-2, 16-17 (quoting RCW 43.72.300(1)).
The finding continues, however, to note that most of those attributes do not exist and
expressly states the legislature's intent to displace competition in the health care
market. RCW 43.72.300(1)-(2).
                                              10
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


PHD's permission. Whether rural Washingtonians would be better served by a

competitive health care market is a complicated issue properly left to the

legislature.

       Skagit Valley and amicus King County PHD No.2 argue that the legislature

implicitly authorized them to provide health care services in another PHD's

territory without permission because it did not expressly prohibit them from doing

so. They draw our attention to RCW 57.08.044, which prohibits water-sewer

districts from providing services within the area of another district "without the

consent by resolution of the board of commissioners of that other district." But the

mere fact the legislature explicitly adopted background principles of municipal law

in one context does not mean that they meant to abandon them in others.

       Skagit Valley notes that the rule prohibiting two municipal corporations

from operating in the same territory applies only when the corporations exercise

governmental functions as opposed to proprietary functions. See Pub. Util. Dist.

No. 1 of Pend Oreille County v. Town ofNewport, 38 Wn.2d 221,227,228 P.2d

766 (1951 ). This principle is consistent with the tenet that when the legislature

empowers a municipal corporation to engage in a business, the corporation may

exercise its business powers much in the same way as a private entity. City of

Tacoma v. Taxpayers ofTacoma, 108 Wash. 2d 679, 693-94, 743 P.2d 793 (1987);

Pub. Util. Dist. No. 1 ofPend Oreille County, 38 Wn.2d at 227-28. According to


                                              11
Skagit County Pub. Hosp. Dist. No. 304 v. Skagit County Pub. Hosp. Dist. No. 1, No. 86796-8


Skagit Valley, providing health care services is a proprietary, not a governmental

function, such that the general rule does not apply.

       Whether a municipal act is governmental or proprietary in nature depends

largely on whether the act is for the common good or for the specific benefit or

profit of the corporate entity. Okeson v. City of Seattle, 150 Wash. 2d 540, 550, 78
P.3d 1279 (2003). However, we need not decide whether providing health care

services itself is a proprietary or governmental function because the legislature has

amply indicated its intent in regard to rural PHDs. The restrictions placed on rural

PHDs' competitive practices and the legislative findings in support of those

restrictions establish that the legislature did not grant rural PHDs business powers

similar to those employed by private entities. Rather, rural PHDs act in a

governmental capacity when providing health care services.

       Nonetheless, Skagit Valley contends that providing health care services for

compensation is a proprietary act, noting that the Court of Appeals recently held in

an unrelated case that Skagit Valley acted in its proprietary capacity-and thus was

not shielded by sovereign immunity-when it deposited money from insurers and

beneficiaries into its bank account. Skagit County Pub. Hasp. Dist. No. 1 v. Dep 't

ofRevenue, 158 Wn. App. 426,445,242 P.3d 909 (2010). But Skagit Valley

assumes that because it arguably acts in a proprietary capacity when engaging in

administrative matters it also exercises its proprietary powers when providing


                                              12
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


health care. The assumption that a municipal corporation acts in only one capacity

is incorrect. See, e.g., Okeson, 150 Wn.2d at 550 (holding that the city of Seattle

acted in its proprietary capacity in maintaining an electric utility, but that providing

streetlights is a governmental function).

          Because the legislature has indicated that rural PHDs operate in a

governmental capacity when providing health care services, the general nile that

two municipal corporations may not perform the same function in the same

territory applies. Although this rule has been weakened in case law, it still guides

us to closely examine relevant statutory provisions. The statutory framework

governing rural PHDs indicates that a rural PHD may not provide health care

services within the boundaries of another rural PHD without that PHD's
      .    .   4
permissiOn.




4
  Because Skagit Valley and United General are both rural PHDs, we limit our
decision to rural PHDs. The distinction between n1ral and nonrural PHDs is of
legislative, not judicial, creation. The principle of judicial restraint counsels us to
resolve this dispute based on the facts currently before us. See Johnson v. Morris, 87
Wash. 2d 922, 931, 557 P.2d 1299 (1976) ("As a general rule, this court will decide only
such questions as are necessary for a determination of the case presented for
consideration, and will not render decisions in advance of such necessity, particularly
when the question is a constitutional one, or involves the constn1ction of a statute.");
see also Resident Action Council v. Seattle Hous. Auth., 177 Wash. 2d 417, 466, 299
P.3d 651 (2013) (Madsen, C.J., concurring) ("Unwisely, the majority answers
questions that the court was not asked to decide and on which no briefing was
provided."). But see dissent at 15-17. We respectfully disagree with the dissent's
characterization of our opinion as finding the statute is ambiguous as applied only to
n1ral hospital districts. We make no such finding, leaving for another day and a
                                              13
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


2. Was a plain, speedy, and adequate remedy available in the course of legal

procedure?

       Turning to the second prong of the conditions for obtaining a writ of

prohibition-that there be no plain, speedy, and adequate remedy available in the

course of legal procedure-Skagit Valley also contends that the trial court erred by

finding that alternative relief was unavailable. "The question as to what constitutes

a plain, speedy, and adequate remedy is not dependent upon any general rule, but

upon the facts of each particular case, and its determination therefore rests in the

sound discretion of the court in which the proceeding is instituted." State ex rel.

O'Brien v. Police Court of Seattle, 14 Wash. 2d 340, 348, 128 P.2d 332 (1942). A

trial court abuses its discretion if a decision is manifestly unreasonable or based on

untenable grounds or untenable reasons. In reMarriage ofLittlefield, 133 Wash. 2d
39, 46-47, 940 P.2d 1362 (1997). "A court's decision is manifestly unreasonable if

it is outside the range of acceptable choices, given the facts and the applicable legal

standard .... " Id. at 47.

       The trial court did not abuse its discretion. United General may have been

able to seek other relief, but under the facts of this case, it was not manifestly

unreasonable to find that there was p.o plain, speedy, and adequate remedy

available in the ordinary course of legal procedure.

properly presented case the decision as to whether nonrural PHDs are subject to a
similar restriction.
                                              14
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8


                                      IV.    CONCLUSION


       Skagit Valley acted in excess of its jurisdiction by providing medical

services in United General's territory. The trial court did not abuse its discretion in

finding the absence of a plain, speedy, and adequate remedy in the course of legal

procedure. We affirm the trial court.




                                              15
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, No. 86796-8




WE CONCUR:




                                               16
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1




                                    No. 86796-8


      MADSEN, C.J. (dissenting)-! disagree with the majority that the trial court

properly granted Skagit County Public Hospital District No. 304's (United

General) application for a writ of prohibition against Skagit County Public

Hospital District No. 1 (Skagit Valley). I would hold that the trial court abused its

discretion by applying an incorrect legal standard to United General's application

for a writ of prohibition. Specifically, the trial court granted United General's

application because it found that United General would not succeed in its request

for injunctive relief. But the relevant inquiry is not whether the applicant will be

ultimately successful under alternate legal procedures; the question is whether

alternate legal procedures are available.

      I would also hold that Skagit Valley did not exceed its jurisdiction by

providing medical services in United General's boundaries. RCW 70.44.060(3)

grants broad powers to a public hospital district (PHD) to provide medical services

within, and outside of, the PHD's boundaries. The majority, however, finds that
No. 86796-8
Madsen, C.J. (dissenting)


RCW 70.44.060(3) is ambiguous-but only as applied to rural hospital districts.

The majority concludes the legislature intended that a rural PHD must obtain the

permission of another rural PHD before the first rural PHD can provide medical

services in the second. But the statutory grant of power is not ambiguous. Instead,

it is the majority that has created ambiguity through its interpretation of the statute

and misapplication of the rules of statutory construction. Even if the statute were

ambiguous, the legislature did not intend to restrict the provision of medical

services to the detriment of rural patients, which is the result ofthe majority's

statutory interpretation.

       Finally, I believe the majority's holding, limiting its statutory interpretation

to rural PHDs, is contrary to the statutory language and is not a logical application

of the central tenet of municipal corporations' law upon which the majority relies

for its holding.

       For these reasons, I respectfully dissent.

                                      Discussion

        1. Writ of Prohibition

        A person with standing may seek a writ of prohibition to arrest the

proceedings of any tribunal, corporation, board, or person when "such proceedings

are without or in excess of the jurisdiction [of the person or entity]." RCW

7 .16.290. The issuance of a writ of prohibition is a "drastic measure." Kreidler v.
                                            2
No. 86796-8
Madsen, C.J. (dissenting)


Eikenberry, 111 Wash. 2d 828, 838, 766 P.2d 438 (1989). A court should issue a writ

of prohibition only when two factors coincide: "'(1) Absence or excess of

jurisdiction, and (2) the absence of a plain, speedy, and adequate remedy in the

course of legal procedure."' I d. (quoting State ex rel. Ernst v. Superior Court, 198
Wash. 133, 137, 87 P.2d 294 (1939)). The absence of either factor "'precludes the

issuance of the writ."' I d.

         The majority holds that the trial court did not abuse its discretion in

issuing a writ of prohibition. The majority concludes that "it was not manifestly

unreasonable to find that there was no plain, speedy, and adequate remedy

available in the ordinary course of legal procedure." Majority at 14. It is true that

"what constitutes a plain, speedy, and adequate remedy" depends "upon the facts

of each particular case, and ... rests in the sound discretion of the court in which

the proceeding is instituted." State ex rel. 0 'Brien v. Police Court of Seattle, 14
Wash. 2d 340, 348, 128 P.2d 332 (1942). But a trial court abuses its discretion when

its decision is based on untenable reasons, i.e., the trial court reached its decision

"by applying the wrong legal standard." State v. Rohrich, 149 Wash. 2d 647, 654, 71
P.3d 638 (2003).

          Here, the trial court applied the wrong legal standard to United General's

application for a writ of prohibition. The trial court erroneously considered

whether United General would be successful in obtaining injunctive relief. The
                                            3
No. 86796-8
Madsen, C.J. (dissenting)


trial court ultimately found that United General would not be successful because it

would not be able to meet its burden of proving harm. 1 The trial court went on to

say, "And if [United General] can't get in the injunction, then there is no other

plain, adequate remedy available to [United General]." Verbatim Report of

Proceedings (Sept. 12, 2011) at 7. But the test is not whether the applicant would

ultimately be successful under an alternative procedure. The test is whether other

legal procedures are available to an applicant.

            Washington courts have repeatedly denied applications for writs of

prohibition where the applicant can pursue alternate remedies such as damages,

injunctive relief, and appeal from the judgment of the lower court. See, e.g.,

Kreidler, 111 Wn.2d at 838-39 (denying application for writ because applicants

could have intervened in the proceedings before the superior court); Johnson v.

Pate, 54 Wash. 2d 148, 150-51,338 P.2d 131 (1959) (denying application for writ

when applicant had adequate remedy by appeal); State ex rel. N.Y. Cas. Co. v.

Superior Court, 31 Wn.2d 834,843, 199 P.2d 581 (1948) (denying application for

writ when the applicant could have appealed the trial court's grant or denial of the

parties' dispositive motions); County of Spokane v. Local No. 1553, 76 Wash. App.
1
         To obtain injunctive relief, one must show (1) a clear legal or equitable right, (2) a well-
grounded fear of immediate invasion of that right, and (3) that the acts complained of are either
resulting in or will result in actual and substantial injury. Port of Seattle v. Jnt '!Longshoremen's
& Warehousemen's Union, 52 Wn.2d 317,319,324 P.2d 1099 (1958).
                                                  4
No. 86796-8
Madsen, C.J. (dissenting)


765, 770-71, 888 P.3d 735 (1995) (denying writ ofprohibition when applicants

could seek an injunction); Consol. Disposal Servs., Inc. v. Grant County, 51 Wn.

App. 652, 657, 754 P.2d 1059 (1988) (quashing writ of prohibition in part because

applicant arguably had grounds to obtain damages and injunctive relief).

            United General could have sought relief using other legal procedures such

as an injunction or declaratory judgment. 2 If the trial court had adjudicated the

parties' rights through one of those procedures, and entered an order adverse to

United General, United General could have appealed the trial court's order. The

trial court erred in issuing a writ of prohibition when there were alternate "plain,

speedy, and adequate" legal procedures that United General could have pursued.

            The majority would allow a court to issue writs of prohibition based on the

fact that a party might not ultimately be successful under alternate legal

procedures. Under this standard, however, a writ of prohibition would cease to be

an extraordinary or drastic remedy. Rather, a writ of prohibition would become "a

dragnet by means of which all controverted and litigated questions between

individual suitors may be brought into court." 72A C.J.S. Prohibition § 9, at 431

(2013) (footnote omitted).


        2
         In its complaint, United General did in fact seek declaratory judgment and injunctive
relief along with its request for a writ of prohibition. But United General later moved for a show
cause hearing only on the writ of prohibition. This appeal is from the trial court's findings of
fact and conclusions of law made at this show cause hearing.
                                                5
No. 86796-8
Madsen, C.J. (dissenting)


         In sum, I would hold that the trial court abused its discretion by applying

an incorrect legal standard to General United's application for a writ of prohibition.

The trial court should not have issued a writ of prohibition to United General on

the grounds that United General was unlikely to be entitled to injunctive relief.

United General could have sought relief under alternative legal procedures.

Because I would find that United General did not satisfy the second factor

necessary to obtain a writ of prohibition, I would vacate the writ.

       2. Authority ofPHDs to Locate Outside District Boundaries

       Even if the procedure was proper, I would also hold that United General did

not satisfy the first factor necessary to obtain a writ of prohibition because I do not

think that Skagit Valley exceeded its jurisdiction by purchasing and operating a

medical clinic within United General's territory.

       If a statute's meaning is plain on its face, then we must give effect to that

meaning as an expression of legislative intent. Dep 't ofEcology v. Campbell &

Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4 (2002). Under the plain meaning rule, a

court considers the statute and related statutes that disclose legislative intent about

the provision in question. Id. at 10. The statute is ambiguous only if, after that

inquiry, it is subject to multiple reasonable meanings. I d. If ambiguity exists, we

can then consider canons of construction and case law to determine legislative



                                           6
No. 86796-8
Madsen, C.J. (dissenting)


intent. Jongeward v. BNSF Ry., 174 Wash. 2d 586, 600, 278 P.3d 157 (2012) (citing

Campbell & Gwinn, 146 Wn.2d at 12).

       Here, RCW 70.44.060 delineates the powers and duties ofPHDs. RCW

70.44.060(3) specifically grants PHDs the power to "provide hospital and other

health care services for residents of [the] district by facilities located outside the

boundaries of [the] district, by contract or in any other manner [the district's]

commissioners may deem expedient or necessary under the existing conditions."

PHDs are also authorized to "furnish proper and adequate services to all persons

not residents of said district at such reasonable and fair compensation as may be

considered appropriate." RCW 70.44.060(3). RCW 70.44.060(3) grants PHDs

broad power to provide health care services inside, and outside, of their

boundaries. The only limitation of this power is that PHDs must "at all times make

adequate provision for the needs of the district." ld.

        I do not believe that RCW 70.44.060(3)'s broad grant of powers to PHDs

can reasonably be interpreted to require one rural PHD to have the permission of

another rural PHD before the first rural PHD may provide health care services in

the second. If the legislature meant to further limit the authority of rural PHDs to

operate within the boundaries of other rural PHDs, the legislature could have added

language to that effect. Instead, the plain language ofRCW 70.44.060(3) is

unambiguous. Because RCW 70.44.060(3) is subject to only one reasonable
                                             7
No. 86796-8
Madsen, C.J. (dissenting)


interpretation, our inquiry should end here. State v. Velasquez, 176 Wash. 2d 333,

336, 292 P.3d 92 (2013) (citing State v. Armendariz, 160 Wash. 2d 106, 110, 156
P.3d 201 (2007)).

       However, the majority improperly goes further and disregards our rules of

statutory construction. Rather than limiting its discussion to the plain meaning

derived from RCW 70.44.060(3) and related provisions, the majority turns to a

case involving an unrelated statutory scheme. Majority at 8 (citing A/derwood

Water Dist. v. Pope & Talbot, Inc., 62 Wn.2d 319,321,382 P.2d 639 (1963)).

After analogizing A/derwood, the majority determines that RCW 70.44.060(3) is

ambiguous. Majority at 8. But it is improper to consider A/derwood, or the

unrelated statutory scheme considered there, to render a clear statute ambiguous.

Jongeward, 17 4 Wn.2d at 600 ("If a statute remains ambiguous after a plain

meaning analysis, it is appropriate to resort to interpretative aids, including canons

of construction and case law." (citing Campbell & Gwinn, 146 Wn.2d at 12)). In

failing to apply the well-established rules of construction, the majority fails to

carry out the legislature's plain intent and creates ambiguity where none exists.

        In fact, the majority ironically applies A/derwood while overlooking the fact

that A/derwood itself follows our rules of statutory construction. There, we stated

as "a general rule ... there cannot be two municipal corporations exercising the

 same functions in the same territory at the same time." A/derwood, 62 Wn.2d at
                                           8
No. 86796-8
Madsen, C.J. (dissenting)


321. After recognizing that this rule had been "virtually emasculated" by case law,

we instructed courts to "closely examin[ e] in toto statutory provisions conferring

authority upon the potentially competing municipal corporations." !d. We then

analyzed only the statutory scheme codified in Title 57 RCW, pertaining to water

districts, and did not analogize unrelated schemes. !d. at 322-23. This approach is

consistent with Campbell & Gwinn.

        Moreover, the majority's analogy to A/derwood and the water district

statutes is inapt. A/derwood involved statutes (since superseded) both granting and

limiting the authority to provide services outside a district. !d. at 320-22 (citing

former RCW 57.08.045 (1959); former RCW 57.04.070 (1929)). The limiting

statute stated that "no lesser water district shall ever be created within the limits in

whole or in part of any water district." !d. at 320-22 (citing former RCW

57.08.045; former RCW 57.04.070). It was from that limiting language that this

court drew an implication that one water district should not infringe upon the

territorial jurisdiction of another. !d. at 322. No similar limiting statute exists

here.

        Finally, a different public policy concern was at the heart of A/derwood. In

A/derwood, we noted the public policy against duplication of public functions. !d.

at 321. There, water mains were installed, leading to the dispute between

adjoining municipal corporations. !d. at 319-20. We stated that allowing a water
                                            9
No. 86796-8
Madsen, C.J. (dissenting)


district to ignore boundaries could potentially hurt the "orderly and economically

well-planned development and utilization of public water service in rapidly

expanding suburban residential areas." Id. at 320. However, concerns of

duplication or hindering orderly expansion do not exist here because Skagit Valley

acquired an existing medical clinic.

       In addition to the plain, unambiguous language in RCW 70.44.060(3), the

intent language added by the legislature further demonstrates that the legislature

did not intend to limit the power of rural PHDs to provide health care services

within the boundaries of another rural PHD. Indeed, the legislature is explicit-the

primary goal of state health policy is to "maintain[] the viability of health care

service delivery in rural areas of Washington." LAWS OF 1992, ch. 161, § 1. The

majority's holding-preventing rural PHDs from providing health care services in

another PHD without permission-is contrary to this legislative intent because it

has the potential to diminish rather than enhance rural patients' access to health

care services. Given the overarching concern for access to health care services, it

is unlikely that the legislature meant to reduce rural patients' access to health care

services just because two rural PHDs could not reach an agreement.

        Furthermore, the legislature's intent to "foster development of cooperative

and collaborative arrangements among rural hospital districts" clearly

 contemplates that rural PHDs will operate within the boundaries of other PHDs.
                                           10
No. 86796-8
Madsen, C.J. (dissenting)


But the legislature did not command that this be accomplished only when the

districts agreed. LAws OF 1992, ch. 161, § 1. 3 Rather, "fostering" arrangements

between rural PHDs suggests enablement and encouragement of such agreements;

it does not suggest that a rural PHD must obtain permission before providing

health care services in another PHD.

       Moreover, legislative history reveals that the legislature was primarily

concerned that rural PHDs would be "susceptible to antitrust challenges if they

entered into interlocal agreements." FINAL B. REP. on Substitute H.B. 2495, 52d

Leg., Reg. Sess. (Wash. 1992); see also James F. Blumstein, Health Care Reform

and Competing Visions of Medical Care: Antitrust and State Provider

Cooperation Legislation, 79 CORNELL L. REv. 1459, 1482 (1994) (noting that

collaborative conduct between hospitals may be suspect because "[i]t is seen as

territorial market division among actual or potential competitors, illegal per se


       3
          In ascertaining the legislative intent underlying RCW 70.44.060(3), the majority relies
on the statement oflegislative intent accompanying the enactment of the Rural Public Hospital
Districts Cooperation Act, which states:
        The legislature finds that maintaining the viability of health care service delivery
        in rural areas of Washington is a primary goal of state health policy. The
        legislature also finds that most hospitals located in rural Washington are operated
        by public hospital districts authorized under chapter 70.44 RCW and declares that
        it is not cost-effective, practical, or desirable to provide quality health and hospital
        care services in rural areas on a competitive basis because of limited patient
        volume and geographic isolation. It is the intent of this act to foster the
        development of cooperative and collaborative arrangements among rural public
        hospital districts by specifically authorizing cooperative agreements and contracts
        for these entities under the interlocal cooperation act.
LAWS OF 1992, ch. 161, § 1.

                                                11
No. 86796-8
Madsen, C.J. (dissenting)


under the antitrust laws."). The most that can be said about what the legislature

intended regarding agreements between rural PHDs is that the legislature wanted to

protect collaborative, i.e., anticompetitive, agreements between rural PHDs from

antitrust challenges. It does not follow that the legislature intended to require rural

PHDs to obtain the permission of other rural PHDs before offering health care

services, as the majority concludes.

       In sum, I disagree with the majority's conclusion that a rural PHD does not

have authority to provide health care services in another rural PHD without

permission. RCW 70.44.060(3) expressly grants this power to both rural and

nonrural PHDs. The majority incorrectly concludes that RCW 70.44.060(3) is

ambiguous and that the legislature intended to prevent rural PHDs from operating

within one another's territories. I conclude that United General did not satisfy the

first factor necessary to obtain a writ of prohibition, i.e., proof that Skagit Valley

exceeded its jurisdiction. I would hold the opposite. I would hold that the Skagit

Valley commissioners properly found it "necessary and expedient," RCW

70.44.060(3), to operate a facility in United General's boundaries because the

clinic in question was part of a larger acquisition on the part of Skagit Valley. I

would remand for entry of judgment in favor of Skagit Valley.




                                           12
No. 86796~8
Madsen, C .J. (dissenting)


       3. Limiting Authority Only of Rural PI-IDs

       The final disagreement I have with the majority opinion is that it reads into

the statutory scheme a limit that is not supported by the language of the statutes.

See majority at 13 n.4 ("Because Skagit Valley and United General are both rural

PI-IDs, we limit our decision to rural PHDs."). 4

       First, the language ofRCW 70.44.060(3) makes no distinction between rural

and nonrural PI-IDs. In order to limit the authority of rural PI-IDs-but not nonrural

PI-IDs-the majority again looks outside the language of the statute to the

statement of legislative intent. Even ifRCW 70.44.060(3) were ambiguous, there

is no reason to think that the legislature intended to limit the authority of rural

PI-IDs (but not nonrural PI-IDs) simply because the legislature created a safe harbor

for rural PI-IDs to enter into cooperative agreements without fear of antitrust

violations. See RCW 70.44.450 (allowing rural PI-IDs to enter into anticompetitive

arrangements with other rural PI-IDs "in order to provide for the health care needs

of the people"). Merely giving rural PI-IDs additional powers in RCW 70.44.450




        4
         This limitation is urged by amicus King County Public Hospital District No. 2. It should
 be noted that amicus suggests this limitation only if the court were to affirm the trial court. King
 County PHD No. 2's principal argument is that both nonrural and rural PHDs may operate within
 the boundaries of another PHD without permission.
                                                 13
No. 86796-8
Madsen, C.J. (dissenting)


does not diminish their authority under RCW 70.44.060. The majority's limitation

is contrary to the language of the statute and the intent of the legislature. 5

       Moreover, the majority opinion operates to revive the general rule stated in

A/derwood and McQuillin-i.e., two municipal corporations cannot

simultaneously exercise the same functions in the same territory-but then applies

this rule only to rural PHDs. Majority at 5-6 (citing 2 EUGENE McQUILLIN, THE
                                                                       6
LAW OF MUNICIPAL CORPORATIONS§ 7:8 (3d rev. ed. 2006)).                    The majority's

holding essentially carves out an exception that protects rural PHDs from

competition from other rural PHDs, but does not extend its rule to urban PHDs and

private health care providers. Indeed, under the majority's holding, any nonrural

PHD could theoretically purchase and operate a medical clinic within United

General's boundaries without United General's permission. If the concern is to

protect rural PHDs from competition, then the majority's holding does not go

nearly far enough.
       5
           The majority justifies limiting its holding to rural PHDs on the grounds of judicial
restraint. Majority at 13 n.4 ("We ... leav[ e] for another day and a properly presented case the
decision as to whether nonrural PHDs are subject to a similar restriction."). The question
presented in this case, however, is the proper interpretation ofRCW 70.44.060(3)~a statute that
applies equally to rural and nonrural PHDs. Both parties address this question of statutory
interpretation. Although it is true that Skagit Valley and United General are both rural PHDs, the
analysis ofRCW 70.44.060(3) falls squarely within the questions presented for consideration.
Creating exceptions to unambiguous statutory language that was meant to apply equally to rural
and nonrural PHDs is not an example of judicial restraint.
         6
           The majority cites to both Alderwood and McQuillin for the same proposition of law but
fails to reconcile their differences. Compare Alderwood, 62 Wn.2d at 321 (general rule has been
"virtually emasculated" in Washington), with McQUILLIN, supra, at 500 (general rule is "firmly
established").
                                               14
No. 86796-8
Madsen, C .J. (dissenting)


       Finally, limiting the holding to apply only to rural PHDs will be ineffective

in protecting rural PHDs from competition when urban PHDs and private health

care providers are free to operate in a rural PHD without the PHD's permission.

                                     Conclusion

       I would vacate United General's writ of prohibition because the trial court

erroneously concluded that (1) Skagit Valley exceeded its jurisdiction and (2)

United General did not have the ability to pursue alternative legal procedures.

Because I do not think that Skagit Valley exceeded its jurisdiction under RCW

70.44.060(3), I would remand for entry of judgment in favor of Skagit Valley.




                                          15
No. 86796-8
Madsen, C.J. (dissenting)




                            16
Skagit County Pub. Hosp. Dist. No. 304 v. Skagit County Pub. Hosp. Dist. No. 1




                                   No. 86796-8




      STEPHENS, J. (concurring in dissent)-The authority of a public hospital

district under RCW 70.44.060(3) is an important question of health care policy in

Washington.    But from a judicial perspective, an equally important question

concerns the authority of a court to issue an extraordinary writ of prohibition. I

tend to agree with the majority that reasonable minds could disagree about the

meaning of RCW 70.44.060(3). However, I do not find it necessary to provide a

definitive interpretation. Regardless of whether Skagit Valley Hospital exceeded

its statutory authority, the trial court abused its discretion in granting the writ of

prohibition because adequate legal remedies were available to United General

Hospital.   I therefore concur in that portion of Chief Justice Madsen's dissent

explaining that the availability of an action for injunctive relief precluded the

drastic remedy of a writ of prohibition.
Skagit County Pub. Hasp. Dist. No. 304 v. Skagit County Pub. Hasp. Dist. No. 1, 86796-8
(Stephens, J. Concurrence In Dissent)




                                           -2-